Citation Nr: 1430170	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-33 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right index and long finger disability.

2.  Entitlement to service connection for a right index and long finger disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lung disease, to include bronchiectasis.

4.  Entitlement to service connection for a lung disease, to include bronchiectasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran performed service with the National Guard beginning in July 1962 and continuing essentially through July 1982.  

This appeal to the Board of Veterans' Appeals (Board) is from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In August 2012, the Veteran testified before the undersigned.  The hearing transcript is of record.  A review of the Veteran's Virtual VA file reveals duplicative records.  There are no pertinent records in the VBMS file.

The issue of entitlement to service connection for a lung disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed November 1991 rating decision, VA denied entitlement to service connection for right index and long finger disabilities.

2.  The evidence received since the November 1991 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for right index and long finger disabilities.

3.  Competent medical and lay evidence relates the Veteran's right index and long finger disabilities to his active service.

4.  In unappealed February 1994 and May 2000 rating decisions, VA denied entitlement to service connection for a pulmonary disease and asthma.

5.  The evidence received since the May 2000 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a lung disease.


CONCLUSIONS OF LAW

1.  The November 1991 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160, 20.200 (2013).

2.  New and material evidence has been received since the November 1991 rating decision to reopen a service connection claim for a right index and long finger disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Resolving reasonable doubt in the appellant's favor his right index and long finger disabilities were incurred in service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

4.  The February 1994 and May 2000 rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160, 20.200.

5.  New and material evidence has been received since the May 2000 rating decision to reopen the claim of entitlement to service connection for a lung disease, to include bronchiectasis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

To the extent that the Board enters a decision, the dispositions of the claims being decided below are favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.

New and Material Claims

Regardless of whether the RO granted or denied an application to reopen, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board has jurisdiction to address a new and material issue and to reach the underlying claim de novo.  A final rating decision may be reopened when new and material evidence is presented or secured with respect to a disallowed claim.  38 U.S.C.A. § 5108.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the final November 1991 decision, entitlement to service connection for a right index and long finger disability was denied because there was no evidence of in-service incurrence of a finger disability.  At the time of the final February 1994 rating decision, entitlement for service connection for a pulmonary disease was denied because there was no evidence of a current pulmonary disease secondary to an inservice episode of pneumonia.  As for the final May 2000 rating decision, entitlement for service connection for asthma was denied because there was no evidence of an in-service incurrence.

The evidence submitted since the final November 1991 decision includes a buddy statement confirming an in-service injury to the Veteran's right hand.  Furthermore, the evidence submitted since the last final May 2000 decision includes a medical evidence of a current lung disease and a nexus opinion relating the Veteran's current lung disease to his active service.  The buddy statement, medical diagnosis and medical opinion constitute new and material evidence sufficient to reopen the service connection claims because they were not previously of record and they indicate the Veteran sustained a right hand injury in service and has a current lung disease related to service.  They also raise a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a right index and long finger disability, and a lung disease.  Accordingly, the claims are reopened.  

Legal Criteria - Service Connection

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The term "active military service" includes active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)); 38 C.F.R. § 3.303(a).

In evaluating a claim, the Board must determine the probative value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A layperson is competent to report on the onset and continuity of his current symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Right Index and Long Finger Disability

The Veteran contends he injured his right index and long finger during a simulator explosion in August 1976.

Military records, to include a Form DA 2173, indicate that the Veteran sustained a hand injury when a simulator went off on August 16, 1976 while on active duty for training.

X-ray evidence from a September 1991 VA examination report revealed metallic fragments in the soft tissue of the Veteran's right hand, with mild arthritic changes.

A June 2012 buddy statement from the appellant's former commanding officer at the time of the August 1976 incident supports the Veteran's contention that he injured both hands as a result of the simulator explosion. 

There is no evidence of an intercurrent injury to the Veteran's right hand since the August 1976 incident.  

Accordingly, in light of the August 1976 in-service incident report, in conjunction with the September 1991 VA examination report and the June 2012 buddy statement, the Board finds the Veteran's lay contentions are competent and credible to support a nexus between his claimed disability and his military service.  See Jandreau, 492 F.3d at 1376-77.  Thus, entitlement to service connection for right index and long finger disabilities is granted.  Wise v. Shinseki, 26 Vet.App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for right index and long finger disabilities.

Entitlement to service connection for right index and long finger disabilities is granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for a lung disease.


REMAND

As noted above, the Veteran performed extensive service in the National Guard.  As also noted above, however, the term "active military service" includes active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).  Hence, given that the appellant has never alleged that his current lung disorder stems from an injury, service connection cannot be granted based on inactive duty training.  Accordingly, it is vital that any reviewer of this claim, to include any physician examiner, be cognizant of this distinction in the law and of the dates of the appellant's active duty and active duty for training service.

The Board finds that additional evidentiary development is required before the claim for a lung disease can be properly adjudicated.  Here, the appellant alleges that he has a lung disorder secondary to smoke and fume inhalation while serving in tanks and other tracked vehicles associated with armor units.  Although the Veteran submitted a September 2012 private medical opinion relating his lung disease to service, a review of that opinion does not appear show that the private physician had the opportunity to review the appellant's entire medical history, to include multiple National Guard records indicating no X-ray evidence of a lung disease.  For this reason, the Board finds a VA examination is necessary to determine the etiology of his lung disease after a complete review of his medical history.  

Inasmuch as the claim is being remanded, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must prepare a report for inclusion in the claims folder detailing the dates of all active duty and active duty for training performed by the appellant.  In this regard, volume one of the appellant's claims folder includes the dates of his service with armor units in an active duty for training capacity.  These dates should be detailed in a separate report which is added to the claims folder for ease of review. 

2.  The RO must contact the Veteran and request that he identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  After instructions one and two have been completed, and after all records have been obtained and associated with the claims file schedule the Veteran for a VA examination by a pulmonologist to assess the nature and etiology of the Veteran's lung disease.  The examiner must review the Veteran's claims file, including any pertinent Virtual VA and VBMS files.  The examination report should indicate that these files were reviewed.

After examining the Veteran, the examiner must opine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed lung disease had its clinical onset during his period of active service, or active duty for training, or is in anyway related to service.  In this regard, the examiner must take into account the Veteran's contention that he was exposed to fumes and other toxins while assigned to armor units during tours of active duty for training.  The appellant's service with armor units while in an active duty for training status has been detailed in a separate report prepared by the RO, but it included, but was not necessarily limited to, 16 days in 1962; 161 days in 1963; 16 days in each of the years 1964, 1965 and 1966; 17 days in 1967; 15 days in 1968; 15 days in 1969; 17 days in 1970; 16 days in 1971; 16 days in 1972; 16 days in 1973; 16 days in 1974; and any other dates of active duty for training noted by the RO in fulfilling instruction number one.  The appellant is noted to have transferred into an infantry unit in April 1975. 

A complete rationale must be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

4.  Thereafter, the RO must readjudicate the remaining issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response before returning this matter to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


